 1
                                                                JS-6
 2
 3
 4
 5
 6
 7
                      UNITED STATES DISTRICT COURT
 8
                     CENTRAL DISTRICT OF CALIFORNIA
 9
10 DOMENICO D’CARPIO, Individually Case No. 2:19-cv-00174-JLS-RAO
11 and On Behalf of all Others Similarly
   Situated,                             ORDER GRANTING JOINT
12
                                         STIPULATION FOR VOLUNTARY
13            Plaintiffs,                DISMISSAL WITHOUT PREJUDICE
   v.                                    PURSUANT TO FED. R. CIV. P.
14
                                         41(a)(1)(A)(ii)
15 SELDAT, INC., and SELDAT
   DISTRIBUTION, INC.,                   Complaint Filed: January 8, 2019
16
                                         Amended Complaint Filed: July 2, 2019
17               Defendants.             Trial Date: None
18
19
20
21
22
23
24
25
26
27
28
1                                            ORDER
2
           The Court has reviewed and considered the Joint Stipulation for Voluntary
3
     Dismissal Without Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) (“Joint
4
5 Stipulation”) submitted by Plaintiff Domenico D’Carpio (“Plaintiff”) and Defendants
6
     Seldat, Inc., and Seldat Distribution, Inc. (collectively with Plaintiff, the “Parties”).
7
           With good cause appearing and pursuant to the Parties’ Joint Stipulation, the
8
9 Court hereby orders that:
10
           This Action (styled Domenico D’Carpio v. Seldat, Inc., Case No. 2:19-cv-
11
     00174-JLS-RAO) shall be dismissed in its entirety without prejudice.
12
13         IT IS SO ORDERED.
14
           DATED: October 28, 2019
15
16
17                                            Hon. Josephine L. Staton
                                              United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                 1
